Citation Nr: 0828397	
Decision Date: 08/21/08    Archive Date: 09/02/08

DOCKET NO.  06-13 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating in excess of 20 
percent for the service-connected chondromalacia of the right 
knee.

2.  Entitlement to an increased rating in excess of 10 
percent for the service-connected metatarsalgia.  

3.  Entitlement to a compensable rating for service-connected 
bilateral pes planus. 

4.  Entitlement to service connection for an unspecified 
bilateral leg condition. 

5.  Whether new and material evidence has been received to 
reopen the issue of entitlement to service connection for 
degenerative joint disease of the left shoulder and if so, 
then entitlement to service connection for degenerative joint 
disease of the left shoulder.  

6.  Whether new and material evidence has been received to 
reopen the issue of entitlement to service connection for 
contractures of the fingers of both hands and if so, then 
entitlement to service connection for contractures of the 
fingers of both hands.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1978 to 
November 1981.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  

The veteran testified before the undersigned Acting Veterans 
Law Judge in January 2008.  

In regards to entitlement to service connection for 
degenerative joint disease of the left shoulder and for 
contractures of the fingers of both hands the Board notes 
that regardless of what the RO has done, the Board must 
address the question of whether new and material evidence has 
been received to reopen the claims, because the issues go to 
the Board's jurisdiction to reach and adjudicate the 
underlying claims de novo.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  In 
other words, the Board is required to first address whether 
new and material evidence has been presented before the 
merits of a claim can be considered.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

At the veteran's hearing he testified that he had scars 
related to his military service.  Therefore, the Board refers 
the issue of entitlement to service connection for scars to 
the RO for further development. 

The issues of whether new and material evidence has been 
submitted to reopen the claims for entitlement to service 
connection for degenerative joint disease of the left 
shoulder and entitlement to service connection for 
contractures of both hands and the issue of entitlement to 
service connection for a bilateral leg condition are 
addressed below.  The remaining issues on appeal, to now 
include the reopened issues of entitlement to service 
connection for contractures of both hands and degenerative 
joint disease of the left shoulder, are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
D.C.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues herein decided has been accomplished.  

2.  The veteran currently is not shown to have a bilateral 
leg condition due to any event or incident of his active 
service.  

3.  The March 2001 RO rating decision that denied entitlement 
to service connection for contractures of the fingers of both 
hands is final; the veteran did not enter a timely appeal 
from that decision.  

4.  The evidence added to the record since the March 2001 
rating decision is neither cumulative nor redundant of 
evidence previously on file and raises a reasonable 
possibility of substantiating the veteran's claim.  

5.  The April 2002 rating decision that denied entitlement to 
service connection for a left shoulder disability is final; 
the veteran did not enter a timely appeal from that decision. 

6.  The evidence added to the record since the April 2002 
rating decision is neither cumulative nor redundant of 
evidence previously on file and raises a reasonable 
possibility of substantiating the veteran's claim.  


CONCLUSIONS OF LAW

1.  The veteran's unspecified bilateral leg condition is not 
due to disease or injury that was incurred in or aggravated 
by military service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304(f) (2007).  

2.  New and material evidence has been submitted to reopen 
the claim of service connection for contractures of the 
fingers of both hands.  38 U.S.C.A. § 5108 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.156 (2007).  

3.  New and material evidence has been submitted to reopen 
the claim of service connection for degenerative joint 
disease of the left shoulder.  38 U.S.C.A. § 5108 (West 2002 
& Supp. 2007); 38 C.F.R. § 3.156 (2007).  







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) was signed into law. See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & 
Supp. 2005).  To implement the provisions of the law, VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished.  

In June 2005, prior to the rating decision on appeal, the RO 
sent the veteran a letter informing him that to establish 
entitlement to service-connected compensation benefits the 
evidence must show credible supporting evidence of a disease 
or injury that began in or was made worse during service, or 
that there was an event in service which caused injury or 
disease; a current physical or mental disability; and a 
relationship between the current disability and an injury, 
disease or event in service.   
The June 2005 letter also included notification of both the 
reopening criteria and the criteria for establishing the 
underlying claim for service connection.  Kent v. Nicholson, 
20 Vet. App. 1 (2006).  

The veteran was afforded time to respond before the RO issued 
the August 2005 rating decision on appeal.  

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim and has been afforded ample opportunity to 
submit such information and evidence.  

The June 2005 letter also satisfies the statutory and 
regulatory requirement that VA notify a claimant, what 
evidence, if any, will be obtained by the claimant and what 
if any evidence will be obtained by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  

The June 2005 letter advised the veteran that VA is 
responsible for getting relevant records from any Federal 
Agency including medical records from the military, VA 
hospitals (including private facilities where VA authorized 
treatment), or from the Social Security Administration.  The 
letter also advised the veteran that VA must make reasonable 
efforts to help the veteran get relevant records not held by 
any Federal agency, including State or local governments, 
private doctors and hospitals, or current or former 
employers. 

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  The 
Board notes that on April 30, 2008, VA amended its 
regulations governing its duty to provide a claimant with 
notice of the information and evidence necessary to 
substantiate a claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 
2008).  Importantly, the third sentence of 38 C.F.R. 
§ 3.159(b)(1), which stated that "VA will also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim," was removed.  This 
amendment applies to all applications for benefits pending 
before VA on, or filed after, May 30, 2008.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran before the rating action on appeal.  However, the 
Board finds that any arguable lack of full pre-adjudication 
notice in this appeal has not, in any way, prejudiced the 
veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board finds that, in this appeal, any arguable delay in 
issuing section 5103(a) notice was not prejudicial to the 
veteran because it did not affect the essential fairness of 
the adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claim on appeal, and he was 
afforded an opportunity to submit such information and/or 
evidence.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  

In this appeal, the first Dingess element (veteran status) is 
not at issue, and as noted above the June 2005 letter advised 
the veteran of the second and third Dingess elements 
(existence of a disability and connection between the 
veteran's service and that disability).  In regard to fourth 
and fifth Dingess elements (degree of disability, and 
effective date pertaining to the disability), the RO advised 
the veteran of these elements in March 2006.  The Board's 
decision below denies service connection for the claimed 
disability, so no degree of disability or effective date will 
be assigned.  There is accordingly no possibility of 
prejudice to the veteran under the notice requirements of 
Dingess.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  

The veteran's service medical records and post-service VA 
medical records have been associated with the claims file.  
Neither the veteran nor his representative has identified, 
and the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having existing records 
that should be obtained before the claims are adjudicated.  
The Board notes that under the recently published version of 
38 C.F.R. § 3.159(c)(4), in a claim for disability 
compensation, VA will provide a medical examination or obtain 
a medical opinion based upon a review of the evidence of 
record if VA determines it is necessary to decide the claim.  
A medical examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but:  (A) contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (B) establishes that the veteran 
suffered an event, injury or disease in service, or has a 
disease or symptoms of a disease listed in § 3.309, § 3.313, 
§ 3.316, and § 3.317 manifesting during an applicable 
presumptive period provided the claimant has the required 
service or triggering event to qualify for that presumption; 
and (C) indicates that the claimed disability or symptoms may 
be associated with the established event, injury, or disease 
in service or with another service-connected disability.  See 
66 Fed. Reg. 45,631 (Aug. 29, 2001).  However, in the present 
case an examination is not required since the evidence of 
records fails to suggest that the veteran's bilateral leg 
condition is related to the veteran's period of military 
service. 38 U.S.C.A. §§  1101, 1131, 5103, 5103A, 5107;  
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310(a).

 The veteran was afforded a hearing before the undersigned 
Veteran's Law Judge in  January 2008.

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim for service 
connection for bilateral leg pain and whether new and 
material has been submitted to reopen the claim of 
entitlement to service connection for contracture of both 
hands. 

II. Analysis

I.  Service connection 

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2007).  

Service connection may be granted for any disease diagnosed 
after discharge from service when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be: medical evidence of a current disability; medical 
evidence, or in some cases lay evidence, of in-service 
occurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.   Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).  

The veteran testified that he was entitled to service 
connection for an unspecified bilateral leg condition due to 
an in-service helicopter accident; the Board notes that the 
veteran is already service-connected for the chondromalacia 
of the right knee, metatarsalgia, and bilateral pes planus.  

After careful review of the veteran's service medical records 
the Board does not find any evidence of either an in-service 
helicopter accident or of any in-service bilateral leg 
condition.  It is noted that the veteran's separation 
examination was silent on any in-service bilateral leg 
condition. 

An April 2006 Social Security Administration examination was 
silent on any bilateral leg condition.  Treatment reports 
from the VA Medical Center (VAMC) in Augusta in 2006 stated 
that the veteran had bilateral leg pain.  The Board notes 
that pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not constitute a 
disability for which service connection can be granted.  
Sanchez-Benitez v. Principi, 259  F.3d 1356 (Fed. Cir. 2001). 

The Board notes that Congress specifically limits entitlement 
to service-connected disease or injury to cases that have 
resulted in a disability.  In the absence of evidence of 
present disability there can be no claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  This is the essence 
of the first part of the Hickson analysis.

In addition, a layperson is competent to testify in regard to 
the onset and continuity of symptomatology, including pain.  
Heuer v. Brown, 7 Vet. App. 379, 384 (1995); (Falzone v. 
Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 
Vet. App. 466 (1991).  However, a layperson is not considered 
capable of opining, however sincerely, in regard to causation 
of a disability.  Routen v. Brown, 10 Vet. App. 183, 187 
(1997), aff'd sub nom Routen v. West, 142 F3d 1434 (Fed. Cir. 
1998), cert denied, 119 S. Ct. 404 (1998); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Moray v. Brown, 5 Vet. 
App. 211 (1993). 

Given these facts, the Board finds that service connection 
for an unspecified bilateral leg condition must be denied.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).  

II.  Petition to Reopen

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during a 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002 & Supp. 2007); 38 C.F.R. § 3.303 (2007).  

The veteran submitted a claim of service connection for 
contracture of the fingers of both hands in August 2000.  The 
RO issued a rating decision in March 2001 that denied service 
connection for contracture of the fingers of both hands.  The 
veteran did not file a timely Notice of Disagreement, and the 
March 2001 rating decision is final.  38 U.S.C.A. § 7105; 
38 C.F.R. § 3.105(a).

Similarly, the veteran submitted a claim for service 
connection for degenerative joint disease of the left 
shoulder in February 2001.  The RO issued a decision in April 
2002 that denied service connection for degenerative joint 
disease of the left shoulder.  The veteran did not file a 
timely Notice of Disagreement, and the April 2002 decision is 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.105(a).

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the claimant.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  

The veteran filed a petition to reopen his claims for service 
connection for in September 2004.   

A veteran may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence is 
defined as existing evidence not previously submitted to the 
VA, and material evidence is defined as existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

"New and material evidence" can be construed as that which 
would contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's 
disability or injury, even when it would not be enough to 
convince the Board to grant the claim.  Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  

The additional evidence recently associated with the file 
includes but is not limited to the veteran's testimony and VA 
treatment reports. 

The Board finds that this evidence is "new" in that it was 
not previously of record.  It also is "material" in that it 
presents a new theory of entitlement in support of his claim 
for the hands, and in that it purports to show a current left 
shoulder disability.  The Board also finds that the newly 
submitted evidence is material since the veteran's testimony 
goes directly to the reasons why the previous rating 
decisions denied his claims, specifically he testified to in-
service exposure to cold, to his in-service treatment, and to 
a current left shoulder disability.  Therefore, the Board 
accordingly finds that new and material evidence has been 
submitted to reopen the claims for service connection for a 
contracture of the fingers of both hands and degenerative 
joint disease of the left shoulder. 



ORDER

Service connection for contracture of fingers of both hands 
is denied.  

As new and material evidence to reopen the claim of service 
connection for contractures of the fingers of both hands has 
been received, the appeal to this extent is allowed, subject 
to further development action as discussed hereinbelow.  

As new and material evidence to reopen the claim of service 
connection for degenerative arthritis of the left shoulder 
has been received, the appeal to this extent is allowed, 
subject to further development action as discussed below.  


REMAND

In reference to the veteran's issues of an increased rating 
in excess of 20 percent for his service-connected 
disabilities of chondromalacia of the right knee, an 
increased rating in excess of 10 percent for his service-
connected metatarsalgia, and a compensable rating for his 
service-connected bilateral pes planus the veteran testified 
that his conditions were worse then at his August 2006 VA 
examination.  The Board notes that at his Board hearing he 
was in a wheelchair and that he testified that he was 
wheelchair bound due to his service-connected disabilities.  
It was noted that he was wheelchair bound for eight months at 
the time of the Board hearing.  When a veteran claims that 
his condition is worse than when originally rated, and when 
the available evidence is too old for an evaluation of the 
claimant's current condition, VA's duty to assist includes 
providing him with a new examination.  Olson v. Principi, 3 
Vet. App. 480, 482 (1992); Weggenmann v. Brown, 5 Vet. App. 
281 (1993); Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992)

In addition, for the now reopened claim of entitlement to 
service connection for contracture of the fingers of both 
hands the Board finds that a VA examination is necessary in 
order to determine the nature and etiology of the contracture 
of the fingers of both hands.  The VA examiner should opine 
if the veteran's current condition is at least likely as not 
related to military service, to include his in-service 
exposure to cold and his in-service treatment for his hands 
bilaterally.  Also, the examiner should state that if there 
is clear and unmistakable evidence that the veteran's 
contractures of the fingers of both hands pre-existed service 
and if, so was his condition aggravated by service.  

Similarly, for the now reopened claim of entitlement to 
service connection degenerative joint disease of the left 
shoulder, the Board finds that a VA examination is necessary 
in order to determine the nature and etiology of this 
disability.  The VA examiner should opine if the veteran's 
current condition is at least likely as not related to 
military service, to include his in-service treatment for 
left shoulder complaints.  

The veteran is hereby advised that failure to report to the 
scheduled examination(s) may result in denial of the claim.  
See 38 C.F.R. § 3.655 (2007).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the veteran and death of an immediate 
family member.  

In regards to the issues of increased ratings for the 
service-connected disabilities of chondromalacia, pes planus, 
metatarsalgia and to be in compliance with the recent 
decision of Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
the RO should notify the veteran that: (1) to substantiate 
such a claim, he must provide, or ask VA to obtain, medical 
or lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on his employment and daily life; (2) if the diagnostic code 
under which he is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by him demonstrating a noticeable worsening or 
increase in severity of the disability and the effect of that 
worsening has on his employment and daily life (such as a 
specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to him; 
(3) he must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that he may submit (or ask VA to obtain) that are 
relevant to establishing entitlement to increased 
compensation.   

To ensure that all due process requirements are met the RO 
should also give the veteran opportunity to present any 
additional information and/or evidence pertinent to the 
claims on appeal that are not already of record.  

The RO's notice letter should explain that the veteran has a 
full one-year period for response.  See 38 U.S.C.A § 5103(b) 
(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West 
Supp. 2007) (amending the relevant statute to clarify that VA 
may make a decision on a claim before the expiration of the 
one-year notice period).  

In addition to the actions requested hereinabove, the RO 
should also undertake any other development and/or 
notification action deemed warranted by VCAA prior to 
adjudicating the claims on appeal.  

Accordingly, these remaining matters are hereby REMANDED to 
the RO for the following actions:

1.  The RO should take appropriate steps 
to contact the veteran by letter and 
request that he provide sufficient 
information, and if necessary 
authorization, to enable the RO to obtain 
any additional pertinent treatment 
records not currently of record.  The 
veteran also should be informed that he 
may submit evidence to support his claim.  

The RO's letter should identify what 
evidence is ultimately the veteran's 
responsibility to obtain, and should 
include the criteria in Vazquez-Flores 
for the issues of increased evaluations 
for chondromalacia, pes planus, and 
metatarsalgia, as described above. 

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R.  § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.  

3.  The veteran should be scheduled for a 
VA examination(s) to ascertain the 
current severity of the veteran's 
chondromalacia of the right knee, 
metatarsalgia, and bilateral pes planus.  
The entire claims file must be made 
available to the examiner, and the 
examination report should include 
discussion of the veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished and all clinical findings 
should be reported in detail.  

The examiner(s) should state the current 
nature and extent of the veteran's 
service-connected chondromalacia of the 
right knee, metatarsalgia, and bilateral 
pes planus.  The veteran's claims file 
should be made available to the 
examiner(s) prior to the examination(s), 
and the examiner(s) are requested to 
review the entire claims file in 
conjunction with the examination(s).  

All tests and studies that the 
examiner(s) deem(s) necessary should be 
performed.  The examiner(s) must provide 
a description of the severity and 
symptomatology of each disorder.  A 
complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.  

4.  The veteran should be scheduled for 
VA examination(s) to ascertain the nature 
and likely etiology of the contractures 
of the fingers of both hands and the 
degenerative joint disease of the left 
shoulder.  The entire claims file must be 
made available to the examiner(s), and 
the examination(s) report should include 
discussion of the veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished and all clinical findings 
should be reported in detail.  

Based on his/her review of the medical 
records and examination, the examiner(s) 
should opine as to whether the veteran has 
contractures of the fingers of both hands 
that is at least as likely as not (i.e. at 
least a 50-50 probability) due to military 
service. The VA examiner(s) should 
specifically discuss if the veteran's 
current condition is due to his in-service 
exposure to cold and his in-service 
treatment for his hands bilaterally.  
Also, the examiner should state that if 
there is clear and unmistakable evidence 
that the veteran's contractures of the 
fingers of both hands pre-existed service 
and if, so was his condition aggravated by 
service.  

Based on his/her review of the medical 
records and examination, the examiner(s) 
should also opine as to whether the 
veteran has degenerative joint disease of 
the left shoulder that is at least as 
likely as not (i.e. at least a 50-50 
probability) due to military service.  

The VA examiner(s) should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached.  

5.  To help avoid future remand, RO must 
ensure that the required actions have 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, corrective 
action should be undertaken before the 
claims file is returned to the Board.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
issues on appeal should be reviewed in 
light of all the evidence of record.  If 
any benefit sought on appeal remains 
denied, the RO should furnish to the 
veteran and his representative an 
appropriate Supplemental Statement of the 
Case (SSOC) that includes clear reasons 
and bases for all determinations, and 
afford them the appropriate time period 
for response.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


